Citation Nr: 1731654	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disability to include a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from April 2, 1956, to July 13, 1956.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2007, the Board, in pertinent part, denied a claim of entitlement to service connection for a right leg disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (JMPR) by the parties to vacate and remand for further development that part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disability.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current right leg disability that was related to active duty.

In October 2009, the Board remanded the claim for additional development based on the instructions in the JMPR.

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision and for a right foot condition in the December 2003 rating decision, both of which had become final, and thus, only right leg disabilities would be considered.

The Veteran appealed the February 2011 decision to the Court and, in November 2011, the Court granted a JMR by the parties to vacate and remand the Board's February 2011 decision for further development, including providing adequate reasons and bases as to whether the issue of service connection for a right knee disability was before the Board.

In May 2012, the Board remanded the claim for additional development based on the instructions in the JMR.  In December 2012, the Board reopened the issue of entitlement to service connection for a right knee disability and again remanded this case for further development.

In an April 2013 decision, the Board again denied service connection for a right leg disability, to include a right knee disability.  The Veteran appealed that decision to the Court and, in February 2014, the Court granted a JMR by the parties to vacate and remand the April 2013 decision for further development, including obtaining a medical opinion that acknowledges or considers the Veteran's report of "ongoing symptoms in his right knee since service."

In May 2014, the Board remanded the claim for additional development based on the instructions in the JMR.

Upon return, the Board again denied the claim in April 2015.  The Veteran appealed the Board's decision to the Court, which issued an order in April 2016 granting a JMR by the parties to vacate and remand the Board's decision for further development.  

The Board then remanded the matter in July 2016.  The matter is now before the Board on return from the July 2016 remand.    

In its July 2016 remand, the Board noted that the Veteran's representative asserted in February 2015 that there was clear and unmistakable error in the March 1967 rating decision that denied service connection for a right knee and left ankle disability.  The Board referred this matter in the April 2015 decision to the RO for appropriate action.  Since that time, the RO has taken no action on the issue.  As such, the Board must again refer it to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A right leg disability was not noted upon entrance to service, and it is debatable as to whether a right knee disability pre-existed service.

2.  The current right leg disability was not affirmatively shown to have had an onset during service; right knee arthritis was not manifested to a compensable degree within one year from the date of separation from service; and the right leg disability is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria to establish service connection for a right leg disability, to include a right knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case is seeking service connection for a right leg disorder.  He maintains that his current osteoarthritis in the right leg first started during service when he was treated for synovitis due to overuse.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

To the extent feasible, the Board below will also reinstate its prior determination by replicating the same language in its prior decisions.  This is nonprejudicial to the Veteran because the Board has again reviewed the evidence in this case with particular focus on the concerns raised in the April 2016 JMPR.  See Castellano v. Shinseki, 25 Vet. App. 146 (2011); see also Mathews v. McDonald, 28 Vet. App. 309, 316 (2016).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
In this case, the claim is denied as the most probative evidence makes it more likely than not that the Veteran's osteoarthritis is due to age and not due to his symptoms during service.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of right knee arthritis, based on an MRI in May 2009; a diagnosis of cellulitis, shown in August 2007; and a diagnosis atopic dermatitis, shown in March 2010.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  

The Veteran's service treatment records (STRs) show that his lower extremities were normal upon enlistment examination in March 1956.  In May 1956, he was admitted for treatment after complaining of pain on walking in both knees.  On examination, he had effusion and limitation of motion, but no tenderness in the knee.  An x-ray of his right knee was within normal limits.  The diagnosis was synovitis, right knee, acute, cause from overuse.  During that admission, the Veteran reported injuring his right knee two years prior after falling from a mule, but his synovitis was determined to not exist prior to service.  (The Veteran has since denied ever falling from a mule.  See, for example, his September 2004 VA Form 9.)

Shortly thereafter, the Veteran was separated from service due to this physical disability.  A Medical Board found that the condition was not incurred in, or aggravated by, a period of active service.  In July 1956, he signed a certificate indicating that he had full knowledge of the findings of the Board of Medical Survey, namely that his injury was not incurred in the line of duty.  

This evidence establishes that the Veteran had treatment for a knee condition during service.  To the extent he reported in May 1956 that he had a pre-service injury falling off a mule, the entrance examination was silent for any preexisting conditions.  Thus, the Veteran is presumed to have been sound upon service entrance.  38 U.S.C.A. § 1111.  His statements indicating a fall off a mule prior to service are not clear and unmistakable evidence of a preexisting condition, especially since he has since denied the occurrence of such a pre-service injury.  See Paulson v. Brown, 7 Vet. App. 466 (1995); cf. Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012).  Otherwise, the record does not contain clear and unmistakable evidence of such an injury.  Accordingly, the presumption of soundness is not rebutted.  

Therefore, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not suffered symptoms during service, which satisfies the second requirement to establish service connection.  .


(3) Nexus

Although the Veteran is currently diagnosed with conditions in the right leg and experienced symptoms during service, the claim must be denied because a nexus between the current diagnosis and the in-service symptoms is not established.  

With regard to the skin conditions, cellulitis and atopic dermatitis, the evidence of record does not indicate a positive nexus with regard to either skin condition.  A February 2010 VA examiner found that the Veteran's cellulitis was not caused or aggravated by his military service as there was no record of cellulitis or any right knee surgery in service.  A March 2010 VA skin examiner found no objective evidence of active cellulitis of the right leg, noting that it had been resolved, and opined that the Veteran's atopic dermatitis was not caused by or the result of the Veteran's service as there was no evidence of an onset of any chronic skin condition either in service or in close proximity to his separation from service.  Also, a July 2012 VA examiner agreed that the STRs did not show a diagnosis of rheumatic fever as a June 13, 1956 record states "[n]o laboratory or clinical suggestion of rheumatic fever" and that the cellulitis noted in August 2007 was a transient condition and had resolved.  Thus, to the extent the claim encompasses a skin condition of the right leg, these persuasive medical opinions show that there is no relationship or nexus to the Veteran's service. 

With regard to the right knee osteoarthritis, the Veteran previously underwent two VA examinations.  Those VA examinations are not considered fully adequate to resolve the medical question at issue.  For instance, the first VA examiner, who offered an opinion in February 2013, did not acknowledge or consider the Veteran's own report of ongoing symptoms in his right knee after service.  This was the basis for the February 2014 JMR. 

The second VA examiner's opinion, from July 2014, is also not considered adequate because the VA examiner relied on the incorrect factual premise that the Veteran suffered from a right knee injury prior to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  Furthermore, the second VA examiner demanded "objective evidence of any continuity" of symptoms instead of relying on the Veteran's own account of such post-service symptomatology.  The VA examiner did not explain why objective evidence was medically necessary.  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016).

Because neither examination was entirely adequate, the Board referred the matter to the Veterans Health Administration (VHA) for an expert medical opinion.  The opinion was provided in April 2017 by a Clinical Assistant Professor, Orthopedic Surgery, at a VA Medical Center.  

This expert concluded that it is less likely as not (less than 50 percent probability) that the Veteran's current right knee condition is attributable to his service, which lasted for 3 months, more than 60 years ago.  In reaching this opinion, the expert took into account that the Veteran did not suffer a knee injury prior to service.  The expert also took into consideration that the Veteran was considered competent and credible in his assertions that he had repeated instances of swollen knees after service.  

In reaching this opinion, the VHA expert recited the relevant information, including that the Veteran was seen for a right knee complaints during service in 1956, which was diagnosed as acute synovitis.  The expert noted the concern during the treatment in 1956 that the Veteran might be affected by Rheumatic fever.  The examiner also considered that the subsequent medical records did not mention any knee problems until 2003.  The examiner explained that, irrespective of the underlying etiology, the synovitis completely resolved as he did not have any knee problems until almost 50 years after that incident.  The VA examiner found no evidence to suggest that there was any continuity of his right knee symptoms from the time of his service until 2003.  The examiner noted that x-rays in 2016 showed mild osteoarthritis, which was "most likely due to the aging process or could be attributed to the activities over the course of his life."  

The Board finds this VHA expert's opinion to be persuasive and the most probative evidence of record on the nexus question.  First, the expert considered the relevant information.  In this regard, the expert offered somewhat contradictory statements.  On the one hand, the expert stated that there was "no evidence to suggest that there was any continuity of his right knee symptoms" after service.  On the other hand, the VHA expert, consistent with the Board's request, stated that he took into account and considered the Veteran to be competent and credible in his assertions that he had such symptoms after service.  Although apparently inconsistent, the statements make sense when reading the opinion as a whole.  

Specifically, the examiner is using the term "evidence" to mean medical records and the phrase "any continuity of his right knee symptoms" to mean a continuity of his current osteoarthritis symptoms.  On this basis, the examiner's rationale is understandable from the context: that the Veteran's current symptoms are not related to the symptoms he had during or after service if he did not seek treatment for them until only relatively recently.  This rationale, even if not explicitly stated, is inferable from the context.  See Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.).  The inference appears sound in light of the fact that the examiner specifically considered the Veteran's competent and credible assertions of ongoing swelling symptoms after service.  On this basis, the VHA expert's opinion informs the Board of the medical significance of the absent findings after service, and the opinion does not impermissibly discount the Veteran's own statements regarding his post-service symptoms.  See, e.g., McKinney, 28 Vet. App. at 30; Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015).  

Also significant in this regard, the examiner affirmatively attributed the Veteran's current osteoarthritis to the aging process or the activities over the course of his life.  Generally, a medical expert does not have to identify the specific etiology of a current condition.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  By doing so, however, the probative value of this VHA expert's opinion is heightened as it shows the Board that the VHA expert considered all potential etiologies of the condition and found that these two were the only ones that most likely caused the Veteran's current osteoarthritis.  Stated simply, the examiner's opinion reasonably excludes any other potential etiologies as it identified the two most likely etiologies.  This shows, the VA examiner was, by inference, eliminating all other potential etiologies.  See El-Amin v. Shinseki, 26 Vet. App. 136, (2013).   

In this regard, the VHA expert's rationale attributes the condition potentially to the "activities over the course of his life."  This implicates the Veteran's activities during service, which occurred during his life.  Such activities, much like obesity, cannot qualify as an in-service event sufficient to support an award of service connection because they occurred over time and were based on various factors, as opposed to being a discrete incident or occurrence, or a series of discrete incidents or occurrences.  See, e.g., VAOGCPREC 1-2017 (Jan. 6, 2017).  Thus, overall, the Board finds that the VHA expert's opinion is especially probative.  

Consistent with the VHA expert's opinion, the Veteran previously underwent a third VA examination in August 2016.  As with the VHA expert, this VA examiner concluded that the Veteran's osteoarthritis was due to the natural aging process in the joints.  This examiner gave a rationale similar to that of the VHA expert.  The examiner's opinion, therefore, has a corresponding level of probative weight tending to further increase the likelihood that the current condition is unrelated to service.  Thus, the most probative evidence of record makes it unlikely that the current osteoarthritis is due to service.  

Furthermore, a grant of service connection cannot be made on the basis of chronicity shown during service or a continuity of symptoms after service.  Although the current condition is a "chronic" disease listed in § 3.309(a), the diagnosis of osteoarthritis was not established as chronic during service.  The VHA expert's opinion makes clear that these are separate diagnoses, which are not related to each other.  It was also not shown within one year of service.  

Alternatively, the Veteran asserts that he had ongoing symptoms after service.  He has reported recurrent symptoms, specifically of swollen knees.  In a December 2009 statement, the Veteran described seeking treatment for swollen knees in 1957 or 1958.  He then noted another incident of swollen knees 10 years later when he sought treatment, in Jacksonville, Florida, was sent to Gainesville, Florida, and ultimately was sent home and instructed to take an aspirin.  The Veteran also stated that he had swollen knees "several times," but did not seek treatment.  In later statements, such as in May 2003, the Veteran referred to recurrent swelling of his knees and feet, stating that he did not seek treatment for this, and the swelling would decrease within a few weeks.  The Veteran previously filed a claim of service connection for a right knee condition in February 1967, which coincides with his reported recurrence of swollen knees in 1967 or 1968. 

Notwithstanding the competency and credibility of his statements, the current osteoarthritis cannot be granted on a continuity of symptoms basis as the VHA expert's opinion establishes that the condition is due to age (or his lifetime activities) and, by inference, not related to the symptoms occurring since service.  This question is outside the scope of a nonmedical expert's competence to address, and the Veteran himself is not shown to have any medical training or expertise.  Thus, his lay opinion is not competent to determine that any ongoing symptoms, specifically swelling, after service was due to ongoing effects of the symptoms during service.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  The VHA expert's opinion is considered much more probative on this question in light of his expertise in this area and his carefully considered opinion.  

Otherwise, the Veteran's lay opinion is not competent evidence to indicate that the current right knee osteoarthritis, cellulitis, and atopic dermatitis are related to service.  These questions are also outside the competence of a lay person as they are complex medical questions.  

In summary, for the reasons expressed above, the claim of service connection for a right leg disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a right leg disability, to include a right knee disability, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


